DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an interval" in line 1.  It is unclear if “an interval” refers to the same interval of claim 1 or another interval, thereby rendering the scope of the claim unascertainable.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as the same interval of claim 1.  Examiner suggests amending the phrase to “the interval” to overcome the indefiniteness issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Afton et al. (US 5971702), hereinafter: “Afton”.
In Reference to Claim 1
Afton teaches:
A compressor(10) comprising:
a casing(12) that is formed in a cylindrical shape(Col 2, ll. 38-41) centered on an axis(12a) and has an opening portion(34) that makes an inside(16) and an outside(exterior of 12) of the casing communicate with each other at a lower portion in a vertical direction(Fig 3);
a bundle(14) that is formed in a columnar shape(Col 2, ll. 50-62) extending in an axial direction in which the axis extends(Fig 3), and accommodated inside the casing in a radial direction with respect to the axis in a state of being insertable and removable in the axial direction with respect to the casing(Col 2, l. 63 to Col 3, l. 24; Fig 3-8);
a first roller(150a) that is disposed at an end portion(axial end portion) of a lower portion of the bundle in the vertical direction(Fig 4) and comes into contact with an inner peripheral surface(18a,20a) of a lower portion of the casing in a state where the bundle is inserted into the casing(150a contacts 20a as shown in Fig 6-7); and
a second roller(150c) that is disposed at the lower portion of the bundle in the vertical direction at an interval from the first roller in the axial direction(as shown in Fig 7, 150c is axially spaced (interval) from 150a along axis 12a), and comes into contact with the inner peripheral surface of the lower portion of the casing in a state where the bundle is inserted into the casing(150d contacts 20a as shown in Fig 8).
In Reference to Claim 2
Afton teaches:
The compressor according to claim 1(see rejection of claim 1 above), wherein an interval between the first roller and the second roller in the axial direction is larger than an opening dimension in the axial direction of the opening portion(as clearly shown in Fig 6-8, the axial space, or interval, between 150a and 150c is larger than the axial width of 34).
In Reference to Claim 3
Afton teaches:
The compressor according to claim 1(see rejection of claim 1 above), wherein the second roller is disposed at an intermediate portion between an end portion on a first side and an end portion on a second side of the bundle in the axial direction(as shown in Fig 3-8, 150c is axially intermediate a first and second axial end portion of the bundle).
In Reference to Claim 4
Afton teaches:
The compressor according to claim 1(see rejection of claim 1 above), wherein a plurality of the first rollers(150a, 150’, 150’’) and a plurality of the second rollers(150c, 150’, 150’’) are disposed at intervals in a circumferential direction around a central axis of the bundle(Fig 2a, 2b; Col 4, ll. 14-26).
In Reference to Claim 6
Afton teaches:
A method of assembling the compressor according to claim 1(see rejection of claim 1 above), comprising:
bringing the first roller into contact with the inner peripheral surface of the lower portion of the casing in a case where the second roller is at a position overlapping the opening portion in the axial direction, when the bundle is inserted into the casing(as shown in Fig 7, when first roller 150a is contacting the inner peripheral surface 20a, the second roller 150c is overlapping an opening portion 34 in the axial direction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afton in view of Yoshida et al. (US 10233945), hereinafter: “Yoshida”.
In Reference to Claim 5
Afton teaches:
A compressor assembly comprising: the compressor according to claim 1(see rejection of claim 1 above)
Afton fails to teach:
a sensor that is disposed at an end portion of the casing in the axial direction and measures an interval between an outer peripheral surface of the bundle and an inner
peripheral surface of the casing in the radial direction.
Yoshida teaches:
An analogous compressor assembly, having a compressor(1) and a sensor(72,73) that is disposed at an end portion of the casing in the axial direction(Fig 1) and measures an interval between an outer peripheral surface of the bundle and an inner peripheral surface of the casing in the radial direction(Col 8, ll. 19-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afton to incorporate the teachings of Yoshida to use position sensors during insertion of the bundle to help prevent contact between the casing and the bundle(Col 3, ll. 30-41)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9638196 B2
Yoshida; Satoru et al.
US 8974176 B2
Sasaki; Masashi et al.
US 10267336 B2
Masuda; Yuji et al.
US 10001143 B2
Yoshida; Satoru et al.
US 9822798 B2
Yoshida; Satoru et al.
DE 102016217669 A1
HILGENBERG FREDERIC et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745